UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 23, 2011 PHARMACYCLICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-26658 94-3148201 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 995 E. Arques Avenue, Sunnyvale, California 94085-4521 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 774-0330 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 23, 2011, Pharmacyclics Corporation (the "Company") announced that Eric Hedrick, M.D. has been named the Interim Chief Medical Officer. Over the last 9 months Dr. Hedrick has taken over increasing clinical responsibilities and guided the design of the current clinical programs. Dr. Hedrick is a board-certified medical oncologist. He completed his fellowship in Medical Oncology and Hematology at the Memorial Sloan-Kettering Cancer Center. In addition Dr. Hedrick brings over 10 years of drug development expertise from Genentech, where he was responsible for multiple aspects of the drug development and post-marketing programs for Rituximab (Rituxan(r)) and Bevacizumab (Avastin(tm)). As a Group Medical Director, he also oversaw the development of Avastin in GI cancers and in liquid tumors.Ahmed Hamdy, M.D. the Company's Chief Medical Officer ended his employment with the Company on June 23, 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. May 24, 2011 PHARMACYCLICS, INC. By: /s/ Rainer M. Erdtmann Name: Rainer M. Erdtmann Title: Vice President, Finance & Administration and Secretary 3
